Citation Nr: 1505851	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-01 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for poor concentration.  

4.  Entitlement to service connection for low back disability, to include as secondary to a small bowel resection. 

5.  Entitlement to service connection for a disability manifested by fatigue, to include as secondary to a small bowel resection.

6.  Entitlement to service connection for a disability manifested by memory loss, to include as secondary to a small bowel resection and/or allergic rhinitis. 

7.  Entitlement to service connection for hemorrhoids, to include as secondary to a small bowel resection.


8.  Entitlement to service connection for a right knee disability (claimed as chronic tibial sesamoid fracture). 

9.  Entitlement to service connection for an eye disability, to include as secondary to allergic rhinitis. 

10.  Entitlement to service connection for tinnitus. 

11.  Entitlement to service connection for a disability manifested by muscle spasms.
 
12.  Entitlement to service connection for headaches, to include as secondary to allergic rhinitis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 to January 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the above Department of Veterans Affairs Regional Office (RO).

The Veteran testified at a September 2014 videoconference hearing before the undersigned Acting Veterans Law Judge.  A complete transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.

The issues of entitlement to service connection for a right knee disorder and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At a September 2014 videoconference hearing, the Veteran withdrew his substantive appeal of claims for entitlement to service connection for bilateral hearing loss, a right foot disability, and poor concentration

2.  The Veteran's low back disability is not etiologically related to service, nor was it proximately due to his service-connected small bowel resection. 

3.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a disability manifested by fatigue. 

4.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a disability manifested by memory loss. 

5.  The Veteran does not have a clinical diagnosis of hemorrhoids. 

6.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, an eye disability to include claimed vision loss. 

7.  The Veteran has tinnitus.  

8.  The record is at least in relative equipoise that the Veteran's tinnitus is etiologically related to service. 

9.  The Veteran has currently diagnosed muscle spasms.

10.  The muscle spasms are not etiologically related to military service, to include as secondary to the service-connected small bowel resection. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for entitlement to service connection for bilateral hearing loss, a right foot disability, and poor concentration.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for service connection for low back disability have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. The criteria for service connection for a disability manifested by fatigue have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3. The criteria for service connection for a disability manifested by memory loss have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4. The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  The criteria for service connection for an eye disability have not been met. 
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  The criteria for service connection for a disability manifested by muscle spasms have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to the Veteran's service connection claims in an August 2009 notice.  As the content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO assisted the Veteran by obtaining his service treatment records and post-service treatment records, which have been associated with the claims file to the extent possible.  

Some of the Veteran's service treatment records and personnel records are missing and presumed destroyed. When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met.

In a February 2010 correspondence, the National Personnel Records Center (NPRC) informed the Veteran that the service treatment records were unavailable for review despite an extensive search.  The Veteran was given an opportunity to submit records, but a phone call between a VA representative and the Veteran indicates that the Veteran had none of these records in his possession. 

With respect to examinations, the Veteran has been afforded multiple VA examinations pertaining to his claims including a musculoskeletal examination including joints and bones in March 2010, June 2011, November 2011, and December 2011; an intestine examination in March 2010 and April 2011; an audiological examination in April 2010 and August 2011; and an eye examination in September 2011.  Some of the noted examinations were provided addendum opinions to the original examination to clarify issues noted by the AOJ.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of the etiology of the Veteran's claimed disabilities. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

The Veteran was also provided an opportunity to provide testimony in a hearing before the undersigned Acting Veterans Law Judge (VLJ). When a VLJ conducts a hearing, he must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned solicited information regarding the Veteran's disabilities that he sought to service-connect.     The Veteran was also asked if there was any outstanding evidence related to his claims.  He testified that he would obtain additional evidence.  A package of additional information was received at the Board with appropriate waiver within 60 days of the hearing and has been associated with the claims file.  Accordingly, the Board finds there was no prejudice to the Veteran in the way the hearing was conducted. 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


II.  Claim Withdrawal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id. 

At the September 2014 hearing, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for bilateral hearing loss, a right foot disability, and poor concentration.  Since the Board no longer has jurisdiction over these formally appealed claims, they are dismissed.  


III.  Service Connection 

A.  Qualifying Service

Active military service includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (IADT) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ADT includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  IADT includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. §§ 316 , 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ADT, from an injury incurred or aggravated while performing IADT, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of IADT.  38 U.S.C.A. §§ 101(24), 106, 1110.  Presumptive periods for service connection do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

B.  Legal Criteria for Service Connection

Service connection may be established for disability resulting from injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  For arthritis, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

C.  Analysis 

1.  Low back disability

The Veteran has been diagnosed with L1-L5 scoliosis, as identified in the March 2010 VA musculoskeletal examination.  This condition causes back pain.  The Veteran asserts that these symptoms began in service and/or are related to his small bowel resection.  The Veteran has been service connected for residuals from the small bowel resection effective June 15, 2009.  

In determining nexus between the current disability and the already service-connected disability, the Board relied on two medical opinions-one from a VA examiner (November 2011) and the second from a private treating physician (October 2014).  There is also an earlier VA examination and opinion from March 2010.  However, that examiner did not provide an opinion regarding secondary service connection.  Therefore, with regard to this particular analysis, it cannot be given any probative value.  The November 2011 VA examiner opined that the Veteran's current condition (low back) is not secondary to the digestive surgeries.  The rationale provided was that the current low back condition was a result of chronic pain syndrome following a July 1998 motor vehicle accident.  Further, he did not observe any objective evidence of abdominal pain or intra-abdominal pain as related to residual effects of the digestive surgeries (chronic diarrhea).  The private treating physician Dr. K.L.Z., M.D. opined that chronic pain secondary to weakened abdominal muscles is possible, but is not the most common cause.  

In weighing the probative value of these opinions, the Board tips the scale in favor of the VA examiner.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The VA examiner gave a conclusive opinion with rationale as to the etiology of the Veteran's chronic back pain, which is supported by the established record.  In contrast, the private treating physician did not provide more than a speculative opinion as to a link between the chronic back pain and the prior digestive surgeries.  The opinion, then, is assessed only little probative weight in this instance.  Accordingly, the VA examiner's opinion is given more probative weight.  

The Board also considered the Veteran's statements of nexus linking the chronic back pain to the bowel resection.  A layperson is competent to report on the onset and continuity of his symptomatology. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  A lay person may also speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, on this matter, the Board finds that the opinions of medical professionals are more probative than those of a layperson.  The medical professionals have training, education, experience, and expertise that the Veteran is not shown to have.  As such, their opinions are given more probative weight that those of the Veteran.    

With the most probative nexus opinion of record being against the claim, the Board must deny the Veteran's service connection claim as secondary to the service-connected bowel recession.  However, the Board continued its review by determining if service connection could be met on a direct basis.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a chronic spine disorder. The Veteran entered service with a normal back, as noted on the January 1978 entrance examination.  In 1982, he was involved in a motor vehicle accident.  However, this accident did not appear to cause any injury to the Veteran's back since the Veteran made no complaints of back pain at the time of treatment or soon thereafter.  However, in February 1984, while still in service, the Veteran reported back pain.  X-rays taken of the lumbar spine revealed sclerosis.  The Veteran's complaints of back pain continued through November 1988 when he picked up one of his children.  At that time, he was diagnosed with mechanical low back pain with scoliosis.  The Veteran's back pain ebbed and flowed throughout the remainder of his service, with some exacerbations seen while in the reserves with prolonged standing, running and/or walking.  

Post-service, treatment for back pain began in March 1999 following a July 1998 motor vehicle accident.  The Veteran was rear-ended and reported residual neck and back pain soon thereafter.   The Veteran underwent a series of conservative treatments including acupuncture, chiropractic care, and water therapy, which continued through 2007.  Records pertaining to treatment universally link the back pain to the Veteran's post-service history of motor vehicle accidents, and do not indicate any relationship to the Veteran's service.  

For further guidance, the Board reviewed the VA examination reports  of the Veteran's spine to determine the etiology of the current disorder, the first in March 2010 and the second in November 2011.  The March 2010 examiner opined that it was more likely than not the chronic low back pain is not related to the Veteran's time in military service.  The rationale provided by the examiner is that there was no evidence in the Veteran's file of outside treatment for the back until August 2007.  This rationale is clearly flawed since there is evidence of back pain as early as 1999.  The fact that the examiner missed vital information calls into question the strength of this opinion, and it is afforded relatively little probative weight.  

The second VA examination conducted in November 2011 also provided a negative nexus opinion.  The examiner opined that scoliosis predated service and was not aggravated therein.  The examiner provided an explanation as to why the scoliosis was not detected on the entrance examination and for the conclusion that it was not aggravated during service.  The rationale provided was that scoliosis is a congenital condition not aggravated by the Veteran's documented time in military service.  The examiner also referenced the start of back pain after post-service motor vehicle accidents in 1998 and 1999.  In both accidents the Veteran sustained injury to his neck and back, which the examiner deemed intervening, interceding events.   The November 2011 opinion provides a more comprehensive assessment of the Veteran's back pain as reflected in the record.  Accordingly, the Board gives this assessment the most probative weight.  

In weighing the positive and negative evidence, the Board finds the preponderance of the evidence is against the Veteran's claim.  As is explained in more detail above, the most probative weight regard the Veteran's claim is negative.  Accordingly, the claim is denied. 

2.  Fatigue, Memory Loss, and Muscle Spasm

The Veteran asserts that he has disabilities manifested by fatigue, memory loss, and muscle spasm as a result of either service and/or his prior small bowel resection.  The Veteran is competent to describe the fatigue, memory problems, and muscle spasms he experiences, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, there is no competent evidence that the fatigue, memory loss, or muscle spasm experienced by the Veteran is a separately diagnosed disability due to disease or injury or secondary to a service-connected disability. 

As noted above, the Veteran is certainly competent to comment on the symptoms he experiences and their history.  However, the question of whether these symptoms constitute a separately diagnosed disability or whether they are secondary to a service-connected disability is one that the Veteran is not competent to answer.  Determining whether certain symptomatology, in this case feelings of fatigue, tiredness, memory loss, and muscle spasm make up a separately diagnosed disability is not within the purview of a layperson, as it involves medical training and expertise to assess such a diagnosis.

The Veteran's opinion that he has a separately diagnosed disability manifested by fatigue, memory loss, or muscle spasm and that any disability is related to his service-connected residuals of a bowel resection is not competent and, therefore, is afforded no probative value.  There is no competent evidence of record suggesting either that there is a disability manifested by fatigue, memory loss, or muscle spasm or that complaints of fatigue, memory loss, or muscle spasm are secondary to the Veteran's service-connected disability.  As such, the evidence preponderates against a finding that the elements of service connection are met with regard to these claims, and they must be denied.

The symptoms as alleged by the Veteran do not constitute a disability for VA purposes.  Absent proof of the existence of the disability being claimed there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the preponderance of the evidence is against the claims for service connection.

4.  Hemorrhoids

The Veteran asserts that he has hemorrhoids either related to service or a secondary to a small bowel resection, the residuals of which have been service connected.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   Despite the Veteran's utterances of having a post-service diagnosis of hemorrhoids, the record is devoid of a competent diagnosis upon which the Board could rely.   The Veteran's representative acknowledged during the Board hearing that he needed to present evidence of a current diagnosis of hemorrhoids.  However, no such evidence was submitted.  The Veteran instead resubmitted evidence the Board already had showing an in-service diagnosis in 1982.  Based on the Veteran's repeated assertions, he was scheduled for a VA examination in March 2010 with an addendum opinion provided in April 2011.  The examiner's review found of medical evidence of hemorrhoids in both the service and post-service treatment records. The VA examiner noted that hemorrhoids are not usually seen in a setting of chronic diarrhea as experienced by the Veteran, but in a setting of constipation.   

As such, the Board finds that there is no diagnosis of hemorrhoids during the appeal period, and the claim must fail on this basis.  The Veteran has asserted that he experiences diarrhea.  He is certainly competent to provide this report, and the Board finds it credible.  However, there is no medical record showing a diagnosis of hemorrhoids at any time since 1982, and the VA examiner specifically opined that hemorrhoids usually presented along with constipation not diarrhea, as described by the Veteran.  With regard to the Veteran's opinion, the Board finds that the opinion provided by the VA examiner is more probative, since that individual has medical training, experience, and education that the Veteran is not shown to have.

As such, hemorrhoids is not shown to have manifested or been diagnosed at any time during the appeal period.  With regard to the Veteran's complaints of diarrhea, the VA examiner determined that this was related to the Veteran's service-connected bowel resection, and this symptom is accounted for in the rating criteria used to evaluate that disability.  However, with regard to hemorrhoids, without any competent evidence of the disorder having manifested during the appeal period, the Board must deny this claim. 

5.  Eye Disability

The Veteran claims he has residual eye issues as a result of puncturing his right eye with his finger.  He has also claimed vision problems as related to a ruptured appendix.  Since the ruptured appendix has not been service connected, it does not supply a valid theory of entitlement upon which a grant of service connection could be based.  Accordingly, the Board reviewed the claim on a direct basis.  

Service treatment records support an acute eye condition during service.  A November 1984 sick call report noted an abrasion on the white of the Veteran's eye with redness and blood present after intrusion.  He was diagnosed with a mild conjunctive abrasion and subconjuntival hemorrhage.  Upon discharge from the emergency room, the Veteran had no further complaints regarding his eye, and subsequent treatment records were silent for any issues with his eye and/or vision.  Although the Veteran's separation examination is unavailable, records from reserve service, dated within two years of separation, note that the Veteran had vision upon correction of 20/20, the same vision he had upon entering service.  

Post-service, there are two vision examinations, one conducted by a private treating physician in November 2007 and the other by a VA examiner in September 2011.  To the extent that the Veteran has been diagnosed as having nearsightedness or farsightedness, refractive error of the eye, which encompasses both of those diagnoses, is not a disease or injury within the meaning of applicable legislation and cannot be subject to service connection.  38 C.F.R. § 3.303(c).  Regarding the eye puncture that occurred during service, the VA examiner acknowledged it but found no residual impairment as a result of that in-service trauma.  The examiner noted that the Veteran was a "glaucoma suspect."  However, no diagnosis was rendered and, in any case, the examiner determination that it was not related to service.

Absent a showing of a current eye disability capable of being service connected, the Board must deny this claim.  The Veteran has not provided evidence of any eye disorder for which service connection could be granted.  As such, the claim must be denied.  

6.  Tinnitus

Service connection for tinnitus is granted.  The Veteran asserts he has tinnitus with ringing in his ears bilaterally.  Tinnitus is a capable of lay observation. Charles v. Principi, 16 Vet. App. 370, 374 (2002).  At hearing Veteran testified that during the April 2010 VA audiological examination, he answered negatively to the question as to whether he had tinnitus.  The Veteran told the examiner "no" because he did not know what tinnitus was.  Although he corrected his mistake after eliciting more information from the examiner, the examiner's report failed to reflect this change.  

The Board finds that the Veteran provided competent and credible testimony testified to his tinnitus, when it started, and the length of time he has it.  Although he had normal hearing tests, he worked in noisy environment during service.  As an engineer, he had a high to moderate probability of hazardous noise exposure.  Accordingly, the Board finds an in-service occurrence.  

Since separation, the Veteran has worked in primarily office environments as a mechanical engineer.  There is no evidence of recreational or other noise that could be the cause of his tinnitus.  Accordingly, the Board finds the evidence is at least in relative equipoise to support the Veteran's service connection claim for tinnitus.  Accordingly, service connection is granted.   


ORDER

The appeal pertaining to entitlement for service connection for bilateral hearing loss is dismissed. 

The appeal pertaining to entitlement for service connection for a right foot disability is dismissed. 

The appeal pertaining to entitlement for service connection for poor concentration is dismissed. 

Service connection for low back disability is denied.  

Service connection for chronic fatigue syndrome is denied. 

Service connection for memory loss is denied.

Service connection for hemorrhoids is denied. 

Service connection for an eye disability is denied.

Service connection for tinnitus is granted. 

Service connection for disability manifested by muscle spasms is denied. 


REMAND 

The Veteran asserts that he has headaches related to service.  In a September 2013 letter to VA, the Veteran's representative requested that VA evaluate service connection for headaches on a secondary basis due to allergic rhinitis.  The Veteran was service connected for allergic rhinitis in an April 2014 rating decision. 
Headaches are a symptom of the allergic rhinitis as noted in the December 2013 VA examination.  Accordingly, an addendum opinion is needed to clarify the issue of secondary service connection.

In addition, with regard to the right knee, the RO obtained an opinion.  The examiner did not provide one because there was no evidence of a right knee disability.  However, a March 2009 private treatment record shows a diagnosis of mild arthritis of the right knee.  Therefore, the Board finds that the opinion obtained is inadequate, and an additional opinion is needed.

1.  Refer the Veteran's claims folder to the April 2013 VA examiner or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion to determine the nature and etiology of any headaches.  If the is unable to make a determination based on the record, s/he should schedule an in-person examination. 

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should answer the following: 

Is at least as likely as not that the Veteran's headaches are related to his military service?

Is it at least as likely as not that the headaches are either caused by or aggravated by the Veteran's service-connected allergic rhinitis.

2.  Refer the claims file to an appropriate medical professional to provide an opinion as to whether the Veteran has a disability of the right knee and, if so, whether it is due to service.  The examiner is asked specifically to consider the March 2009 private treatment record showing a diagnosis, following x-rays, of mild arthritis.  If an examination of the Veteran is deemed warranted by the examiner, this should be scheduled.

2.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


